NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disc lose or suggest an abrasive article comprising a backing defining a major surface; and an abrasive layer comprising a plurality of tetrahedral abrasive particles attached to the backing; wherein the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction; and wherein a length of the edges independently ranges from about 150 µm to about 200 µm and wherein an average radius of curvature of a vertex of each of the plurality of tetrahedral particles independently ranges from about 0.5 µm to about 50 µm.
The prior art do not disclose or suggest a method of forming an abrasive article, comprising: disposing a plurality of tetrahedral abrasive particles on the backing, wherein an average length of an edge of each of the plurality of tetrahedral particles is between about 150 µm and 180 µm, and wherein an average radius of curvature of a vertex of each of the plurality of tetrahedral particles independently ranges from about 0.5 µm to about 80 µm; and adhering the plurality of tetrahedral abrasive particles on the backing to form the abrasive article.
The references submitted in the IDS filed on 06/28/2022 were reviewed; however, none of them teaches the cumulative limitations of either independent claims, with particular attention to the tetrahedral abrasive particles having a radius of curvature of a vertex of from about 0.5 µm to about 80 µm. U.S. Patent App. Pub. No. 2016/0144480 to Eugster et al. teaches tetrahedral abrasive particles, but as noted above, it does not disclose the claimed radius of curvature of a vertex. Likewise, none of the other cited references teaches the claimed radius of curvature of a vertex. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731